                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 RYAN HART,                                         MEMORANDUM DECISION AND
                                                    ORDER DIRECTING DEFENDANT TO
                         Plaintiff,                 APPOINT COUNSEL
 v.

 CONNECTED WIRELESS, INC, et al.
                                                    Case No. 2:17-CV-186 TS
                         Defendants.
                                                    District Judge Ted Stewart



       This matter comes before the Court on Plaintiff’s motion to require Defendant Connected

Wireless, Inc. (“Connected Wireless”) to appoint new counsel (“Motion”). For the reasons

discussed below, the Court will grant the Motion.

       On May 28, 2019, Connected Wireless’ counsel—Mr. James Harward and Mr. W. Earl

Webster—filed motions with this Court to withdraw. 1 These motions explicitly acknowledged

that

       [i]n the event this motion is granted, Client or new counsel for Client must file a
       notice of appearance within twenty-one (21) days after entry of the order, unless
       otherwise ordered by the court. Pursuant to DUCivR 83-1.3, no corporation,
       association, partnership, limited liability company or other artificial entity may
       appear pro se, but must be represented by an attorney who is admitted to practice
       in this court. 2

The motions further indicated that they were made with the client’s consent, as manifest by the

signature of Connected Wireless President, Anthony Morrison, dated May 24, 2019. 3 On June




       1
           Docket Nos. 64 & 65.
       2
           Docket Nos. 64, at 2 & 65, at 2.
       3
           Docket Nos. 64-1, at 1 & 65-1, at 1.
10, 2019, the Court granted the motions, ordering Connected Wireless to “file a Notice of

Appearance” and warning that “[a]ny party who fails to file a Notice of Substitution of Counsel

or Notice of Appearance as set forth above, may be subject to sanction pursuant to Federal Rule

of Civil Procedure 16(f)(1), including but not limited to dismissal or default judgment.” 4 As of

September 24, 2019—107 days after the Court Order—Connected Wireless has yet to meet the

above requirements or respond to the Court in any way. As noted multiple times above,

DUCivR 83-1.3 plainly requires that corporations be represented by counsel when appearing

before this Court. There are several motions pending before the Court in this case, and it is

critical that Connected Wireless obtain and present its counsel for representation.

       It is therefore

       ORDERED that Defendant Connected Wireless appoint counsel to represent it in this

matter within fifteen (15) days of the issuance of this Order. If Connected Wireless fails to meet

this deadline, the Court may impose sanctions including but not limited to dismissal or default

judgment.

       DATED this 24rd day of September 2019.

                                              BY THE COURT:




                                              Ted Stewart
                                              United States District Judge




       4
           Docket No. 66, at p.1.

                                                 2
